In our opinion in this case, we ordered that further consideration of the petitioner’s request for review should be deferred for a period of 30 days from the date of the filing of that opinion, by which date the petitioner was to furnish to this court satisfactory evidence that he had returned the children to the State of Rhode Island so that the respondent could exercise the visitation rights afforded her under the final decree of divorce entered in the Family Court. We said that upon such showing by the petitioner, we would consider the merits of his request for appellate review; otherwise the causes pending before this court would be dismissed. The petitioner having failed to comply with the above order of this court, the causes pending before this court are hereby dismissed.
Roberts, C. J. and Joslin, J. not participating.